Citation Nr: 0307469	
Decision Date: 04/18/03    Archive Date: 04/24/03

DOCKET NO.  99-15 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a skin disorder of 
the hands.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 RO decision which, in 
part, denied service connection bilateral defective hearing, 
tinnitus, and a skin disorder claimed as jungle rot of the 
feet, neck and hands.  A December 2000 Board decision 
determined, in part, that service connection for bilateral 
defective hearing was not warranted.  The claims for service 
connection for a skin disorder and for tinnitus were remanded 
to the RO for additional development.  In a December 2002 RO 
decision, service connection for a fungal infection of the 
feet and scars of the neck, claimed as jungle rot of the neck 
were both granted with 0 percent (noncompensable) ratings.  
Thus, the only claims remaining on appeal before the Board at 
this time are service connection for tinnitus and service 
connection fro a skin disorder of the hands.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran's current skin disorder of the hands began 
years after service and was not caused by any incident of 
service.  

3.  Tinnitus began years after service and was not caused by 
any incident of service.


CONCLUSIONS OF LAW

1.  A skin disorder of the hands was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5100 et. seq. 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303 and 
3.326 (2002).  

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5100 et. seq. (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.303 and 3.326 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The Board has therefore reviewed 
this case with the provisions of those laws in mind, and 
finds that VA's duty to assist the appellant in developing 
the evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examinations and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and a statement of the case and supplements thereto, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in May 2001 RO correspondence as well 
as in the December 2002 supplemental statement of the case.  
In this regard, the Board notes that RO correspondence dated 
in December 2000 and May 2001 made specific reference to 
evidence that would be obtained by the Board and records that 
the veteran was asked to submit in support of his appeal.  He 
has not identified any additional, relevant evidence that has 
not been requested or obtained.  As it appears that all 
pertinent evidence has been obtained, the Board finds that 
the claims are ready to be reviewed on the merits.  See VCAA; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, 
letters to the veteran have informed him as to evidence he 
should submit, and informed him of what the VA would obtain.  
As there is no showing that there is additional evidence that 
could be obtained, the Board may proceed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2002).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A review of his service medical records is entirely negative 
for complaints, treatment or any clinical findings of a skin 
disorder affecting the hands or for tinnitus.  Service 
records note treatment for ringworm of the neck and arms and 
immersion feet in September 1969; however, there are no 
records which refer to a skin disorder affecting the hands.  
The March 1970 service separation examination is silent for 
any abnormal findings or reported history of a skin condition 
affecting the hands or for any sort of ear disorder, 
including tinnitus.  

On VA skin examination conducted in October 1998, the veteran 
gave a history of jungle rot of the neck and feet.  He 
reported current rashes on both palms and the middle aspect 
for the last four or five years.  He related that the rashes 
on his hands were itchy and erupted, leaving a scar on the 
middle of the palm.  The veteran denied receiving any current 
treatment for his skin condition.  On physical examination, 
scaly skin rashes over both palms on the hypothenar eminence 
were noted.  No pustules on the skin rashes of the hands were 
shown.  The diagnoses included scaly skin lesions over both 
hands with a history of jungle rot on the neck and both feet.  

On VA audiological examination conducted in October 1998, the 
veteran reported a history of periodic tinnitus.  He 
indicated that he was exposed weapons fire during his service 
in Vietnam.  

On VA ear diseases examination in October 2002, it was noted 
that over the years since his discharge from service, he 
became sensitive to loud noises which caused pain in his ears 
and produced ringing.  He reported no difficulty on the 
phone, with audio equipment or with normal conversation.  He 
stated that the occasional episodes of tinnitus lasted for 
half of an hour but other than the relationship to loud 
noises which might not always precede the ringing in the 
ears, the veteran could make no other correlation with it's 
onset.  He said that tinnitus did not interfere with his life 
and he tended to ignore it when it occurred.  On physical 
examination, the veteran's mastoid processes were non-tender.  
The external ear anatomy was normal.  The left ear canal was 
clear and the tympanic membrane was intact.  The right ear 
canal had some cerumen in it which was removed so that the 
tympanic membrane could be observed and it was clear.  Using 
a tuning fork, the veteran perceived the sound better in his 
right ear than in the left ear.  The diagnostic impressions 
included sensorineural hearing loss and intermittent 
tinnitus.  The examiner opined that judging from the history 
and development of the veteran's "hearing disorder" that it 
was not likely to be associated with his military service.  

On VA skin disease examination in October 2002, the veteran 
reported a drying and fissuring of the hands, particularly 
the fingertips, which may lead to fissure, breakdown and 
occasionally bleeding.  It was noted that he worked as a 
detailer for an automobile dealer and was subject to water 
and polishing compounds.  The veteran indicated that the 
condition on the hands was at times puritic and rather 
chronic in nature, exacerbating and remitting and moving from 
finger to finger.  On physical examination, it was noted that 
the fingertips of digits three and five of the right hand 
revealed some thickening, evidence of fissure and recent 
bleed.  Similar lesions were noted on the second and fourth 
digits of the left hand.  The diagnostic impressions included 
chronic intermittent dermatitis of the fingertips.  The 
examiner indicated that the condition was likely the result 
of mechanic water and chemical contact.  It was noted that 
the skin condition was not likely related to military 
service.  

On VA audiological examination in October 2002, the veteran 
reported a history of exposure to weapons fire while in 
Vietnam.  He indicated that he worked in the construction 
industry for 30 years and experienced occasional tinnitus.  
The tinnitus was described as a periodic high-pitched ringing 
noise.  He stated that tinnitus occurred about twice a month 
and usually lasted several minutes.  The veteran noted that 
the tinnitus could occur in either ear or bilaterally.  

A December 2000 RO report of contact form notes that the VA 
examiner who conducted the October 2002 ear examination was 
contacted for clarification of his opinion.  It was noted 
that his opinion referred to "hearing loss" rather than to 
tinnitus.  The examiner indicated that his opinion should 
have properly referred to tinnitus and that it was not at 
least as likely as not that tinnitus was related to the 
veteran's military service.  

In this case, service medical records show that the veteran 
was treated for skin conditions during service which affected 
the neck, arms and feet.  However, the records contain no 
evidence which shows any clinical findings, complaints or 
treatment for a skin disorder affecting the hands.  In 
addition, post-service medical records are entirely silent 
for treatment or complaints of a skin disorder affecting the 
hands for many years after service discharge.  The 2002 VA 
examiner noted that the veteran worked as a detailer in an 
automobile dealership and had contact with water and 
chemicals which may have contributed to his current 
complaints of skin problems of the hands.  The examiner noted 
that it was unlikely that his current skin disorder of the 
hands was related to active service.  Thus, the weight of the 
evidence clearly shows that the veteran's skin disorder of 
the hands began after service and was not caused by service, 
and thus, service connection for the disorder is not 
permitted.  

With respect to tinnitus, the service medical records contain 
no evidence of tinnitus during service.  Post-service medical 
evidence is entirely silent for complaints or diagnoses of 
tinnitus until many decades after service.  Moreover, there 
is no competent evidence which in any way attributes the 
onset of tinnitus to service.  The weight of the evidence 
shows that tinnitus began after service and was not caused by 
service, and thus service connection the disorder is not 
permitted.  

The Board has also considered the veteran's statements that 
his current tinnitus and skin disorder of the hands began as 
a result of active service.  Although his statements and 
testimony are probative of symptomatology, they do not 
constitute competent or credible evidence of a diagnosis or 
medical causation of a disability.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  His assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
relationship between the claimed disorders and active 
service.  He lacks the medical expertise to offer an opinion 
as to the existence of the disability, as well as to medical 
causation of any current disability.  Id.  In the absence of 
competent, credible evidence of a relationship to service, 
service connection is not warranted for a skin disorder of 
the hands or tinnitus.  

The preponderance of the evidence is against the claims for 
service connection for a skin disorder of the hands and 
tinnitus.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for a skin disorder of the hands and for 
tinnitus is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  


 

